EXHIBIT STOCK PURCHASE AGREEMENT by and between ISCO INTERNATIONAL, INC. and TAA GROUP INC. Dated as of December 5, 2008 TABLE OF CONTENTS Page ARTICLE 1 DEFINITIONS; INTERPRETATION 1 Section 1.1 Definitions 1 Section 1.2 Interpretation 8 ARTICLE 2 PURCHASE AND SALE OF THE SHARES 9 Section 2.1 Stock Purchase 9 Section 2.2 Purchase Price 9 Section 2.3 Settlement of Outstanding Payable Amounts 10 Section 2.4 Deferred Consideration 10 ARTICLE 3 THE CLOSING 13 Section 3.1 The Closing 13 Section 3.2 Closing Deliveries by Seller 13 Section 3.3 Closing Deliveries by Buyer 14 ARTICLE 4 REPRESENTATIONS AND WARRANTIES OF SELLER 14 Section 4.1 Incorporation, Qualification and Authority of Seller; Due Authorization and Enforceability 14 Section 4.2 Incorporation, Qualification and Authority of the Company 15 Section 4.3 Subsidiaries; Equity Interests 15 Section 4.4 Capital Structure of the Company 15 Section 4.5 Conflicts; Consents 16 Section 4.6 Financial Statements; Absence of Liabilities 16 Section 4.7 Absence of Certain Changes 16 Section 4.8 Litigation 18 Section 4.9 Compliance with Laws 18 Section 4.10 Governmental Permits 18 Section 4.11 Title to Assets 18 Section 4.12 Intellectual Property 18 Section 4.13 Environmental Matters 20 Section 4.14 Contracts 21 Section 4.15 Employee Benefit Plans 22 Section 4.16 Employees; Subcontractors; Labor Matters 23 Section 4.17 Real Property 24 Section 4.18 Personal Property 24 Section 4.19 Taxes 24 Section 4.20 Insurance 25 Section 4.21 Affiliate Transactions 26 Section 4.22 Customers and Suppliers 26 Section 4.23 Brokers 26 Section 4.24 Solvency 26 Section 4.25 Directors and Officers of the Company 27 ARTICLE 5 REPRESENTATIONS AND WARRANTIES OF BUYER 27 Section 5.1 Incorporation and Authority of Buyer; Due Authorization and Enforceability. 27 Section 5.2 Conflicts; Consents 27 Section 5.3 Capitalization and Ongoing Operations of the Company 28 Section 5.4 Brokers 28 Section 5.5 Intermediary Transactions 28 ARTICLE 6 CERTAIN COVENANTS AND AGREEMENTS 28 Section 6.1 Non-Competition; Non-Solicitation 28 Section 6.2 Confidentiality 29 Section 6.3 Tax Matters 29 Section 6.4 Waiver of Non-Competition Obligations 32 Section 6.5 Rivada Purchase Order 33 ARTICLE 7 INDEMNIFICATION 33 Section 7.1 Survival Periods 33 Section 7.2 Indemnification by Seller 33 Section 7.3 Indemnification by Buyer 34 Section 7.4 Limitation on Indemnification Obligations 34 Section 7.5 Indemnification Process 34 Section 7.6 Characterization of Indemnification Payments 36 Section 7.7 Other Adjustments to Indemnification; Damages36 ARTICLE 8 MISCELLANEOUS 37 Section 8.1 Fees and Expenses 37 Section 8.2 Notices 37 Section 8.3 Waiver 38 Section 8.4 Counterparts 38 Section 8.5 Governing Law 38 Section 8.6 Waiver of Jury Trial 39 Section 8.7 Assignment 39 Section 8.8 Amendment 39 Section 8.9 Further Assurances 39 Section 8.10 No Third Party Beneficiaries 39 Section 8.11 Entire Understanding 39 Section 8.12 Public Announcement 40 Section 8.13 Severability 40 Section 8.14 Schedules 40 LIST OF SCHEDULES Schedule 4.5Conflicts; Consents Schedule 4.6Financial Statements Schedule 4.7Absence of Certain Changes Schedule 4.8Litigation Schedule 4.9Compliance with Laws Schedule 4.10Governmental Permits Schedule 4.11Title to Assets Schedule 4.12(a)Sufficiency of Company Intellectual Property Schedule (e)Company Intellectual Property Royalties Schedule 4.12(g)Registered Company Intellectual Property Schedule 4.12(h)Third Party Intellectual Property Schedule 4.13Environmental Matters Schedule 4.14(a)Material Contracts Schedule 4.15Employee Benefit Plans Schedule 4.16Employees; Subcontractors Schedule 4.17Real Property Leases Schedule 4.18Personal Property Schedule 4.20Insurance Schedule 4.21Affiliate Transactions Schedule 4.22Customers and Suppliers Schedule 4.25Directors and Officers of the Company STOCK PURCHASE AGREEMENT THIS STOCK PURCHASE AGREEMENT (this “Agreement”) is made and entered into as of December 5, 2008, by and between ISCO INTERNATIONAL, INC., a Delaware corporation (“Seller”), and TAA GROUP INC., an Illinois corporation (“Buyer”).Seller and Buyer are sometimes individually referred to herein as a “Party” and together as the “Parties.” W I T N E S S E T H: WHEREAS, the authorized capital stock of Clarity Communication Systems Inc., an Illinois corporation (the “Company”), consists of 1,000 shares of Common Stock, of which 1,000 shares are issued and outstanding (the “Shares”). WHEREAS, Seller owns beneficially and of record all of the Shares; and WHEREAS, Buyer desires to acquire from Seller, and Seller desires to sell to Buyer, all of the Shares on the terms and subject to the conditions set forth in this Agreement. NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency of which are hereby acknowledged, the Parties agree as follows: ARTICLE 1 DEFINITIONS; INTERPRETATION Section 1.1Definitions.The following terms shall have the meanings set forth below for purposes of this
